Citation Nr: 1221315	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-41 597	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD)

2.  Entitlement to a total disability rating for compensation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Huntington, West Virginia RO has since maintained jurisdiction over the claim.

The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing at the RO in April 2012 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Because the record reasonably raises the question of TDIU entitlement, that issue is further addressed in the REMAND portion of this document.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in April 2012 that his PTSD had worsened in the last year including increased nightmares.  The Veteran also reported hallucinations.  His last VA examination was in December 2010.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  In this case, testimony showing the increase in severity of the Veteran's symptoms since the prior VA examination is enough to require a new VA examination.

The issue of TDIU entitlement has been raised by the record.  The Veteran testified before the undersigned that he stopped working in November 2005 due to his nervousness.  He also testified that he was in receipt of a Social Security (SSA) pension as a result of PTSD as well as various physical disabilities  However, the TDIU claim is not ready for adjudication and remand is required to obtain an opinion regarding the effect of the Veteran's service connected disability on his employability.

The Veteran also testified that he had been seen at the VA PTSD program in Lewisburg, West Virginia.  Those records are not associated with the file and must be obtained.  Bell v Derwinski, 2 Vet. App. 611 (1992).

Review of the claims file reveals that the Veteran was found to be disabled as of December 2005 and granted Social Security disability benefits from May 2006 during the appeal period.  Unfortunately, other than the award letter, there are no Social Security disability records in the claims file.  Before a decision on the merits of the Veteran's claim for a higher initial rating for his service-connected PTSD can be reached, a request for Social Security records should be made.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Comply with the VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement, including providing appropriate VCAA notice.

2.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  The RO/AMC should obtain and associate with the claims file all VA records from the Beckley, West Virginia VAMC, in particular from March 2012 to the present time, related to the Veteran's PTSD disability. If no such records exist, that fact should be noted in the claims file.

4.  The RO/AMC should obtain all records from the VA PTSD program in Lewisburg, West Virginia, related to the Veteran.  If no such records are available, that fact should be noted in the claims file.

5.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of his PTSD.  The claims file should be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, including providing a global assessment of functioning (GAF) score.

Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2011). 

The examiner should also assess the Veteran's ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case.  Such examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (at the moment only PTSD) by themselves preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age or any non service-connected disabilities? 

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

A complete rationale must be given for any opinion provided.  

5.  Lastly, after completing the above actions, readjudicate the appeal.  If the appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC), followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

